Now, on this the 1st day of October, 1926, there comes on regularly for hearing motion of J. P. Marlow and Ellen Marlow, defendants in error, suggesting death of Lionel E. Z. Aaronson, surety on supersedeas bond, and to recall opinion and mandate, and for judgment nunc pro tunc and revivor against Cynthia T. Aaronson, executrix of the estate of Lionel Aaronson, deceased; said defendants in error appearing *Page 209 
by their attorneys, Watts  Broaddus. General American Oil Company, a corporation, appears not, nor comes any one for it. Wagoner Oil  Gas Company, a common-law trust, and B. E. Stephens, trustee, appear by their attorneys. Watts  Broaddus, and in open court consent to the granting of said motion. Cynthia T. Aaronson, executrix of the estate of Lionel E. Z. Aaronson deceased, A. E. Aaronson, and Thomas G. Martin, sureties on supersedeas bond, appear not, nor comes any one for them, or any of them; and, it appearing to the court that due and proper notice of this hearing, together with copy of said motion, has been properly served on General American Oil Company, a corporation, plaintiff in error, and on said Cynthia T. Aaronson, executrix of the estate of Lionel E. Z. Aaronson, deceased, A. E. Aaronson and Thomas G. Martin, sureties on supersedeas bond, they and each of them, are called in open court, but appear not, nor comes any one for them, or any of them, and they, and each of them, make default, and are hereby adjudged to be in default; and the court being fully informed in the premises, finds that the facts stated in said motion are duly verified by affidavit, and that this action should be revived in favor of defendants in error J. P. Marlow and Ellen Marlow against Cynthia T. Aaronson, executrix of the estate of Lionel E. Z. Aaronson, deceased, who was one and the same person as L. E. Z. Aaronson, surety on the supersedeas bond given herein in favor of said defendants in error J. P. Marlow and Ellen Marlow, and that said defendants in error J. P. Marlow and Ellen Marlow are entitled to judgment on said supersedeas bond against Cynthia T. Aaronson, executrix of the estate of Lionel E. Z. Aaronson, deceased, A. E. Aaronson, and Thos. G. Martin, for the sum of $592.50, with interest thereon from March 7, 1922 and costs.
It is therefore considered, ordered, and adjudged by the court that this action be, and the same is hereby, revived in favor of defendants in error J. P. Marlow and Ellen Marlow, against Cynthia T. Aaronson, executrix of the estate of Lionel E. Z. Aaronson, deceased, and the opinion herein refiled this October 1, 1926.
It is further considered, ordered, and adjudged by the court that J. P. Marlow and Ellen Marlow, defendants in error, have and recover judgment on the supersedeas bond herein against Cynthia T. Aaronson executrix of the estate of Lionel E. Z. Aaronson, deceased, for the sum of $592.50, with interest thereon from March 7, 1922, and costs, for all of which let execution issue.